DETAILED ACTION
Claims 1-3, 5-20 are pending. Claims 1-3, 5-20 are rejected.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Amendments to the claims have been recorded.


Response to Amendment
Applicant’s arguments with respect to claims have been considered but are moot because the arguments do not apply to the new references being used in the current rejection.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


Claims 1-3, 5-20 rejected under 35 U.S.C. 103 as being unpatentable over Booher US 20160091898 in view of Lee US 20210311484.


1. Booher teaches a robotic work tool system, comprising: 

at least one input device configured to receive trajectory data representing a desired travel route of a robotic work tool, (Booher Abstract; tablet tracking movement of machine using GPS) the trajectory data including at least one of a distance value, a direction value and a velocity value, (Booher para 53; A [GPS] control system 100 may receive information regarding the position of the vehicle 200 and may be able to read, receive, stock, compare or calculate various controllable parameters, such as for example, instant position, speed, and acceleration of the vehicle 200.)

wherein the at least one input device comprises a recording device configured to record a travel route of the robotic work tool while the robotic work tool is moved along the travel route, and (Booher para 30, processor device to track [record a travel route] and the memory device to store data corresponding to one or more use of the autonomously-steering machine, the method may further comprise viewing or downloading information comprising any of the machine-specific data, map data, optimized travel path data, or updated optimized travel path data, for instance by viewing or downloading an image of a map of the area overlaid with an optimized travel path. to generate optimized travel path data corresponding to a plurality of optimized travel paths that when traveled by the autonomously-steering machine)

a robotic work tool comprising at least one motor, the at least one motor being configured to drive at least one wheel of the robotic work tool; and (Booher para 52 #200 Kubota F-series mover and Fig.2)

at least one controller for controlling operation of the robotic work tool, the at least one controller being configured to: (Booher Fig.2 #100 control system)

receive said trajectory data representing the desired travel route of the robotic work tool from the at least one input device; (Booher para 76; Path plans 460 may define the precise route that may be taken to complete an activity by a machine 200.  path plans 460 may provided to determine more optimal routes.)

determine, based on the trajectory data, a control sequence for the at least one motor, said control sequence being a sequence of different power and velocities which the at least one wheel is to be driven with; (Booher para 57, The control system 100 may then save this optimized travel path 460, which may subsequently be used to automatically steer or drive the machine 200 through the same optimized travel path 460) wheels have different power and velocities on a path especially in a turn. Also (Booher para 33; autonomously-steering machine may be configured to travel under its own power over a path)

control the at least one motor according to the determined control sequence causing the robotic work tool to be operative to travel in accordance with the received trajectory data representing the desired travel route; (Booher para 33; record-replay functionality, where an autonomously-steering machine may be configured to travel under its own power over a path manually chosen by the user while in a record mode, e.g., by driving the tractor normally over an area, and then to steer automatically over that exact same path)

receive, from the robotic work tool, travel data relating to the driven travel route, wherein said travel data is received while the robotic work tool is caused to travel in accordance with the received trajectory data representing the desired travel route; and (Booher para 33; record-replay functionality, where an autonomously-steering machine may be configured to travel under its own power over a path manually chosen by the user while in a record mode, e.g., by driving the tractor normally over an area, and then to steer automatically over that exact same path one or more times at the option of the user in a replay mode.)

process said travel data relating to the driven travel route. (Booher para 57, will automatically program itself [process] with not only the perimeter 430 but also all the areas 440 actually traversed by the machine 200 (i.e., traversed areas 440), as well as all the areas 450 within the perimeter 430 that were avoided and not traversed (i.e., avoided areas 450).)

Regarding wherein the recording device is configured to register a distance and a force with which the robotic work tool is moved along the travel route; (Lee para 104 and 124; the IMU module 226 may be implemented to measure the force of movement of the mower by detecting and recording various forces which are subjected to the mower 100.  The odometry module 220 in recording the distance of travel as well as the direction of travel, the IMU 226 in measuring the direction of travel, and any other navigation modules or sensors (e.g. GPS 222, obstacle detection module 224 etc.) which may contribute towards refining the navigation information.)
Therefore it was well known at the time the invention was filed and would have been obvious to one of ordinary skill in the art to combine the teachings of Booher in view of Lee for the purpose of providing a navigation system for controlling an autonomous tool such that the claimed invention as a whole would have been obvious. 

2. Booher and Lee teach all of the limitations of claim 1 and further teaches, wherein the robotic work tool system comprises a user interface configured to receive user input from a user during the user's operation and interaction with said user interface, wherein the user interface is configured to receive input related to the desired travel route. (Booher para 57, the user 700 simply drive the vehicle 200 or other machine 200 equipped with the control system 100 (such as a riding lawnmower tractor 200) in the normal fashion to perform the entire task, such as mowing a yard or other area 420. the control system 100, when in learning mode 400 (which may be referred to as “survey mode 400”), will automatically program itself) Also (Booher Para 76)

3. Booher and Lee all of the limitations of claim 2 and further teaches, wherein the at least one input device comprises the user interface, wherein the user interface is configured to receive trajectory data representing the desired travel route of the robotic work tool. (Booher para 57, the user 700 simply drive the vehicle 200 or other machine 200 equipped with the control system 100 (such as a riding lawnmower tractor 200) in the normal fashion to perform the entire task, such as mowing a yard or other area 420. the control system 100, when in learning mode 400 (which may be referred to as “survey mode 400”), will automatically program itself) Also (Booher Para 76)

5. Booher and Lee all of the limitations of claim 1 and further teaches, wherein the recording device is configured to record the travel route of the robotic work tool while the robotic work tool is pulled backwards or forwards along a travel route representing the desired travel route of the robotic work tool. (Booher para 56-57, manually pushing the robot around the obstacle. After the robot is pushed around the obstacle; the user 700 simply drive the vehicle 200 or other machine 200 equipped with the control system 100 (such as a riding lawnmower tractor 200) in the normal fashion to perform the entire task, such as mowing a yard or other area 420. the control system 100, when in learning mode 400 (which may be referred to as “survey mode 400”), will automatically program itself) Also para (Booher 52; Example tractors 200 that could be used with the present system could include a Kubota L6060 (driven forwards or backwards), a Kubota F-Series mower, a Kubota RTV side-by-side utility vehicle (or any other side-by-side or utility vehicle), a Toro GroundMaster, or any other suitable mower, tractor, or other machine or vehicle.)

6. Booher and Lee all of the limitations of claim 1 and further teaches, wherein the recording device is configured to record the travel route of the robotic work tool while the at least one wheel of the robotic work tool is spun a distance representing the desired travel route of the robotic work tool. (Booher para 57, the user 700 simply drive [wheels must spin when driving] the vehicle 200 or other machine 200 equipped with the control system 100 (such as a riding lawnmower tractor 200) in the normal fashion to perform the entire task, such as mowing a yard or other area 420. the control system 100, when in learning mode 400 (which may be referred to as “survey mode 400”), will automatically program itself)

7. Booher and Lee all of the limitations of claim 1 and further teaches, wherein the recording device is an encoder and wherein the encoder is configured to record the travel route of the robotic work tool by tracking rotation of the at least one wheel. (Booher para 55, A command containing that information may be translated [encoded] into a corresponding signal to control the control mechanism 150. For example, the signal may regard the direction of rotation and the speed at which an electric motor rotationally coupled with a steering wheel 220 must go for a specific period of time in order for the vehicle 200 to meet the requirements of the command of the control system 100.)

8. Booher and Lee all of the limitations of claim 1 and further teaches, wherein the at least one controller further configured to determine the control sequence for the at least one motor by scaling the received trajectory data representing the desired travel route by a scaling factor. (Booher para 54, control system 100 decides what level of curvature [scaling factor of speed] and speed has to be applied to the steering system 210, such as a steering wheel 220, via a control mechanism 150 for achieving an effective and appropriate piloting of the vehicle 200.)

9. Booher and Lee all of the limitations of claim 8 and further teaches, wherein the at least one input device is further configured to receive input representing the scaling factor. (Booher para 53-54, control system 100 decides what level of curvature and speed has to be applied to the steering system 210 [input device], such as a steering wheel 220, via a control mechanism 150 for achieving an effective and appropriate piloting of the vehicle 200.)

10. Booher and Lee all of the limitations of claim 1 and further teaches, wherein the robotic work tool further comprises a collision sensor configured to detect a collision when the robotic work tool is caused to travel in accordance with the received trajectory data representing the desired travel route and wherein information of a detected collision is communicated to the at least one controller. (Booher para 28, causing the GPS system to continuously track location of the autonomously-steering machine during said movement; Also Para 6 A border-wire-based robotic mower is disclosed; Also para 20; a robot coordinate system for collision avoidance.)  Applicant specification para 58 describes collision sensor 180 as at least one three dimensional sensor for detecting relative movement …may be a hall sensor configured to detect a magnetic field. 

11. Booher and Lee all of the limitations of claim 1 and further teaches, wherein the robotic work tool further comprises a position sensor and wherein said position sensor is configured to detect a position of the robotic work tool when the robotic work tool is caused to travel in accordance with the received trajectory data representing the desired travel route and wherein a detected position is communicated to the at least one controller. (Booher para 28, GPS system attached with the autonomously-steering machine [controller] to obtain the location of the starting point, and causing a memory device attached with the autonomously-steering machine to record the starting point;)

12. Booher and Lee all of the limitations of claim 1 and further teaches, wherein the robotic work tool system further comprises at least one output device configured to output information related to said travel data. (Booher para 6-7, The mower can inform the user when the mower detects a “situation”, an interaction between a user and the mower via a smart phone (or similar devices) is disclosed.)

13. Booher and Lee all of the limitations of claim 1 and further teaches, wherein the robotic work tool is a robotic lawnmower. (Booher Para 37, a lawnmower comprising a control system according to the present invention.)

14. is rejected using the same rejections as made to claim 1.

15. Booher and Lee all of the limitations of claim 1 and further teaches, wherein the control sequence further comprises controlling the at least one motor to drive a predetermined distance and controlling a rate of change at which the power of the robotic work tool decreases.  (Booher para 53, The control system 100 may comprise an auto-piloting system including a control system 100 in signal communication with a GPS system 110. A control system 100 may compare or calculate various controllable parameters, such as for example, instant position, speed [decreases], and acceleration [rate of change] of the vehicle 200.). It is noted that Applicant’s specifications does not recited ‘decreases’ or ‘rate’ or “rate of change”.

16. Booher and Lee all of the limitations of claim 1 and further teaches, wherein the control sequence further comprises controlling the at least one motor to operate in timed intervals.  (Booher para 55, the signal may regard the direction of rotation and the speed at which an electric motor rotationally coupled with a steering wheel 220 must go for a specific period of time in order for the vehicle 200 to meet the requirements of the command of the control system 100.) It is noted that Applicant’s specifications does not recited “timed intervals”.

17. Booher and Lee all of the limitations of claim 16 and further teaches, wherein the robotic work tool is configured to drive at a different velocity value during each of the timed intervals.  (Booher para 55, the signal may regard the direction of rotation and the speed [velocity] at which an electric motor rotationally coupled with a steering wheel 220 must go for a specific period of time in order for the vehicle 200 to meet the requirements of the command of the control system 100.) It is noted that Applicant’s specifications does not recited “timed intervals”.

18. Booher and Lee all of the limitations of claim 8 and further teaches, wherein the scaling factor increases a magnitude of the trajectory data.  (Booher para 55, the signal may regard the direction [trajectory data i.e. differential steering] of rotation and the speed [magnitude] at which an electric motor rotationally coupled with a steering wheel 220 must go for a specific period of time in order for the vehicle 200 to meet the requirements of the command of the control system 100.) It is noted that Applicant’s specifications does not recited “magnitude”.

19. Booher and Lee all of the limitations of claim 8 and further teaches, wherein the scaling factor reduces a magnitude of the trajectory data.  (Booher para 55, the signal may regard the direction [trajectory data i.e. differential steering] of rotation and the speed [scaling factor to reduce the magnitude] at which an electric motor rotationally coupled with a steering wheel 220 must go for a specific period of time in order for the vehicle 200 to meet the requirements of the command of the control system 100.) It is noted that Applicant’s specifications does not recited “magnitude”.

20. Booher and Lee all of the limitations of claim 8 and further teaches, wherein the scaling factor is determined automatically by the controller based on the trajectory data.   (Booher para 53, The control system 100 may comprise an auto-piloting system including a control system 100 in signal communication with a GPS system 110. A control system 100 may compare or calculate [automatically as it is performed by the control system] various controllable parameters, such as for example, instant position, speed [scaling factor], and acceleration [scaling factor] of the vehicle 200.). It is noted that Applicant’s specifications does not recited ‘decreases’ or ‘rate’ or “rate of change”.

Citation of Pertinent Prior Art
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
Letsky US 20100324731

Conclusion

THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SIHAR A KARWAN whose telephone number is (571)272-2747.  The examiner can normally be reached on M-F 11am.-7pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jeffrey Burke can be reached on (571) 270-3844.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/SIHAR A KARWAN/Examiner, Art Unit 3664                                                                                                                                                                                                        
/JEFF A BURKE/Supervisory Patent Examiner, Art Unit 3664